DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed 05/12/2022, was received and entered. As the results, independent claims 1, 10 and 19 were amended. Dependent claims 3 and 12 were cancelled. No new claims were added. Therefore, claims 1-2, 4-11 and 13-19 are remaining and pending in the instant application at this time.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Since dependent claims 3 and 12 were cancelled and incorporated their limitations into the independent claims 1, 10 and 19, claims 4, 5, 13 and 14 were found to depend on the cancelled claims 3 and 12, respectively. Therefore, they have been amended as follows:
	4. (Currently Amended) The computer-implemented method of claim [[3]]1, further comprising: 
when the distance between the nearest message and the incoming message is 1, returning, by the ML engine, a cluster identification to the API server.

5. (Currently Amended) The computer-implemented method of claim [[3]]1, further comprising: 
when the distance between the nearest message and the incoming message is 0, 
forming, by the ML engine, a new cluster and assigning the incoming message to the new cluster, and 
returning a cluster identification for the newly formed cluster to the API server, or 
when the distance between the nearest message and the incoming message between 1 and 0, 
adding, by the ML engine, the incoming message to an existing cluster, and 
returning a cluster identification for the existing cluster to the API server.

	13. (Currently Amended) The apparatus of claim [[12]]10, wherein the set of instructions are further configured to cause at least one processor to execute: -6-Application No. 16/854,407 Response dated May 12, 2022 Reply to Office Action of May 9, 2022
when the distance between the nearest message and the incoming message is 1, returning, by the ML engine, a cluster identification to the API server. 
 
14. (Currently Amended) The apparatus of claim [[12]]10, wherein the set of instructions are further configured to cause at least one processor to execute: 
when the distance between the nearest message and the incoming message is 0, 
forming, by the ML engine, a new cluster and assigning the incoming message to the new cluster, and 
returning a cluster identification for the newly formed cluster to the API server, or 
 	when the distance between the nearest message and the incoming message between 1 and 0, 
adding, by the ML engine, the incoming message to an existing cluster, and 
returning a cluster identification for the existing cluster to the API server.

Allowable Subject Matter
Claims 1-2, 4-11 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	In review of the independent claims 1, 10 and 19 with limitations of the cancelled claims 3 and 12, updated searches were performed and new references were also found. These references are Bailey et al. (US 2010/0312769) and Kelly et al. (US 2013/2263). However, these references and previous cited references in the previous Office Action, alone or in combination, failed to clearly teach or fairly suggest the limitations of the cancelled claims 3 and 12 which were incorporated in each of the amended independent claims 1, 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: May 2022